27 F.3d 554
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gary GROWE, Plaintiff, Appellant,v.MALDEN MILLS INDUSTRIES, INC., Forster Manufacturing Co.,Inc. and Fraser Paper, LTD., Defendants, Appellees.
No. 93-1556
United States Court of Appeals,First Circuit.
June 22, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  Morton A. Brody, U.S. District Judge ] Selya, Cyr and Stahl, Circuit Judges.


1
Paul O. Taylor, Alan D. Harris and Harris & Taylor, on brief for appellant.


2
John J. O'Leary, Jr., James M. Saffian, Pierce, Atwood, Scribner, Allen, Smith & Lancaster, Joseph Michael Roberts, Grove, Jaskiewicz and Cobert, on brief for appellees.


3
D.Me.


4
AFFIRMED.


5
Per Curiam.


6
In view of the opinion entered by the United States Supreme Court in Security Services, Inc. v. K-Mart Corp., No. 62 U.S.L.W. 4329 (May 16, 1994), the decision of the United States District Court for the District of Maine is summarily affirmed.  See Local Rule 27.1.